DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 12/22/2021 have been entered.  Claims 1-3 and 5-7 remain pending.  
Applicant’s arguments with respect to claim(s) 1 and 3 have been considered but are moot because a new grounds of rejection is being applied as it relates to the amended claims.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, the recitation of “when the sliding sleeves moves axially within the sleeve receiving” should read –when the sliding sleeveregion—
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cleven, U.S. Patent Publication 2016/0230507, in view of Kent, U.S. Patent Publication 2019/0136666, hereinafter referred to as Cleven and Kent.
Regarding Claim 1, Cleven discloses a selective flow port downhole apparatus comprising:
A tubular housing having a downhole end (generic sleeve valve 100 has an outer body including elements 200 and housing 101, as seen in Figures 3/4), at least one housing port (110) and an interior volume with a sleeve receiving region (defined as the portion which sliding sleeve 120 occupies in Figures 2/3, Paragraphs 0055, 0059, 0060);
A sliding sleeve (120) located within the sleeve receiving region and actuatable to move between a running position, a ports open position, and a ports closed position (as seen in Figures 3/4, the sleeve can be positioned to cover the ports, to open the ports, and have a position when the string is deployed into the wellbore, Paragraphs 0059, 0060);
A check valve (122) at a downhole end of the apparatus (as seen in Figures 3/4, Paragraphs 0055-0056);
Wherein, when the sliding sleeve is in the running position during wellbore operations, the at least one housing port is sealed to prevent fluid communication from the interior volume through the port (Paragraph 0059);

Wherein, when the sliding sleeve is in the ports open position (as seen in Figure 4), fluid communication is possible between the interior volume and the outside of the tubular housing through the housing ports (Paragraph 0059);
Wherein, when the sliding sleeve is in the ports closed position, any fluid communication that may have been possible through said housing port is stopped (by virtue of the sleeve covering access between the ports and central flow bore, Paragraphs 0059-0062).
While Cleven discloses the above system including the flow control sliding sleeve, it does not expressly disclose that the sliding sleeve includes at least one port wherein the ports open position includes the ports of the housing and the sliding sleeve being aligned.
Additionally, Kent teaches the use of sliding sleeve tool which may also be actuated via a drop ball, wherein the sliding sleeve (13) includes a number of ports (18) which are selectively aligned with housing ports (14) to establish fluid communication to have a running position (Figure 4a), a ports open position (Figure 4d), and a final ports closed position (Figure 4e) relative to the housing ports (Paragraphs 0054, 0055, 0061, 0075).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the sliding sleeve of Cleven to include the sliding sleeve having alignable ports to establish fluid communication through the outer housing.  Doing so would give a user a more defined control over opening and closing fluid communication (Paragraph 0075).  Additionally, it is noted that such a modification would merely constitute a substitution of one known housing port 
Regarding Claim 2, Cleven further discloses that the sliding sleeve is actuatable by means of at least one ball (multiple actuation mechanisms are disclosed including a wireline shifting tool or a drop ball, Paragraph 0016).  Likewise, Kent teaches that the sliding sleeve actuation ma utilize a drop ball (17).
Regarding Claim 3, Cleven discloses a selective flow port downhole apparatus comprising:
A tubular housing having a downhole end (generic sleeve valve 100 has an outer body including elements 200 and housing 101, as seen in Figures 3/4), at least one housing port (110) and an interior volume (as seen in Figures 2/3, Paragraphs 0055, 0059, 0060).
An actuation mechanism to actuate the selective flow port downhole apparatus between a running position and a ports open position (by shifting the sleeve 120 from the position in Figure 3 to that in Figure 4, using any known sleeve shifting tool such as a wireline shifting tool or a drop ball, Paragraph 0016);
Wherein, when the sliding sleeve is in the running position (as seen in Figure 3), the housing is sealed such that fluid communication through said housing port with the main internal volume is prevented (by virtue of the sleeve covering access between the ports and central flow bore, Paragraphs 0059-0062);
Wherein, when the sliding sleeve is in the ports open position (as seen in Figure 4), fluid communication is established between the interior volume and the outside of the tubular housing through the housing ports (Paragraph 0059).
Additionally, Kent teaches the use of sliding sleeve tool which may also be actuated via a drop ball, wherein the sliding sleeve (13) includes a number of ports (18) which are selectively aligned with housing ports (14) to establish fluid communication (Paragraphs 0054, 0055, 0061, 0075).

Regarding Claim 5, as detailed above, Cleven further discloses that the shifting sleeve may be actuated by any conventional known mechanism including a wireline shifting tool, a drop ball, or a tractor tool (Paragraph 0016), likewise the modification taught by Kent uses a drop ball (17).
Regarding Claim 6, in view of the modifications made to Claim 1, Kent further teaches that the sliding sleeve is maintained in the ports closed position regardless of bore pressure (in so far as the only action which will shift the sliding sleeve to another position is the deployment of another actuating ball member, Paragraph 0054, 0055).
Regarding Claim 7, in view of the modifications made to Claim 1, Kent further teaches that the sliding sleeve sequentially moves axially downward when transitioning between the running in, ports open, and ports closed position (as seen in the transition between Figures 4a-e, Paragraphs 0073-0075).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676